DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner agrees that the cancellation of claim 1 renders the previous rejections moot. Rejections of the new claims follow.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-23 of U.S. Patent No. 10,970,207 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims contain all of the limitations of the application claims.

Application
‘207 Patent
2. (New) At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device connected to at least one memory device, cause the computing device to: determine a receiver memory device to which to send one or more of data or command; cause transmission of one or more of data or command to a destination memory device, the transmission to use a first path from a transmitter to the destination memory device, wherein the first path is to include the receiver memory device and the destination memory device or at least one memory device that is to forward the one or more of data or command to another memory device; and based on an indication of the one or more of the data or command having not been received by at least one memory device in the first path, cause retransmission of one or more of the data or command using a second path, wherein the second path omits a non-responsive memory device, wherein the receiver memory device comprises an integrated component memory and switch device, and wherein the at least one memory device comprises an integrated component memory and switch device.
1. At least one non-transitory computer readable medium, comprising a set of instructions, which when executed by a computing device connected to at least one memory device, cause the computing device to: memory device or at least one memory device that is to forward the one or more of data or command to another memory device; and based on an indication of the one or more of the data or command having not been received by a memory device in the first path, cause retransmission of one or more of the data or command using a second path, wherein the second path omits a non-responsive memory device, wherein the receiver memory device comprises an integrated component memory and switch device and wherein the at least one memory device comprises an integrated component memory and switch device.
3. (New) The computer-readable medium of claim 2, wherein the command comprises a command to read or write data and an address.
2. The at least one computer-readable medium of claim 1, wherein the command comprises a command to read or write data and an address.
4. (New) The computer-readable medium of claim 2, wherein the computing device is to determine a receiver memory device to which to send one or more of data or command based on a table and wherein the table comprises a routing table that includes one or more of: a device identification (ID), a first peer connection, or a second peer connection.
1. access a table to determine a receiver memory device to which to send one or more of data or command;
3. The at least one computer-readable medium of claim 1, wherein the table comprises a routing table that includes one or more of: a device identification (ID), a first peer connection, or a second peer connection.
5. (New) The computer-readable medium of claim 2, wherein the non-responsive memory device comprises a device that has been removed or does not respond in an amount of time.
4. The at least one computer-readable medium of claim 1, wherein the non-responsive memory device comprises a device that has been removed or does not respond in an amount of time.
6. (New) The computer-readable medium of claim 2, wherein the indication of the one or Application No.: 17/220,842Examiner: Glenn Allen AUVE Attorney Docket No.: P120150-C1-C1Art Unit: 2186 2Attorney Docket No.: P120150-C1-C1 more of the data or the command having not been received by the memory device in the first path comprises failure to receive an acknowledgement message.
5. The at least one computer-readable medium of claim 1, wherein the indication of the one or more of the data or the command having not been received by the memory device in the first path comprises failure to receive an acknowledgement message.
7. (New) The computer-readable medium of claim 2, wherein the destination memory device comprises byte-addressable memory.
6. The computer-readable medium of claim 1, wherein a memory device comprises byte-addressable memory.
8. (New) An apparatus comprising: a processor and circuitry, coupled to the processor, and configured to: determine a receiver memory device to which to send one or more of data or command; cause transmission of one or more of data or command to a destination memory device, the transmission to use a first path from a transmitter to the destination memory device, wherein the first path is to include the receiver memory device and the destination memory device or at least one memory device that is to forward the one or more of data or command to another memory device; and based on an indication of the one or more of the data or command having not been received by a memory device in the first path, cause retransmission of one or more of the data or command using a second path, wherein the second path omits a non-responsive memory device, wherein the receiver memory device comprises an integrated component memory and switch device, and wherein the at least one memory device comprises an integrated component memory and switch device.
9. An apparatus comprising: a processor and an interface, the interface configured to: the transmission to use a first path from a transmitter to the destination memory device, wherein the first path is to include the receiver memory device and the destination memory device or at least one memory device that is to forward the one or more of data or command to another memory device; and based on an indication of the one or more of the data or command having not been received by a memory device in the first path, cause retransmission of one or more of the data or command using a second path, wherein the second path omits a non-responsive memory device, wherein the receiver memory device comprises an integrated component memory and switch device and wherein the at least one memory device comprises an integrated component memory and switch device.
9. (New) The apparatus of claim 8, wherein the command comprises a command to read or write data and an address.
10. The apparatus of claim 9, wherein the command comprises a command to read or write data and an address.
10. (New) The apparatus of claim 8, wherein the circuitry is to determine a receiver memory device to which to send one or more of data or command based on a table and wherein the table comprises a routing table that includes one or more of: a device identification (ID), a first peer connection, or a second peer connection.
9. access a table to determine a receiver memory device to which to send one or more of data or command;
11. The apparatus of claim 9, wherein the table comprises a routing table that includes one or more of: a device identification (ID), a first peer connection, or a second peer connection.
11. (New) The apparatus of claim 8, wherein the non-responsive memory device comprises a device that has been removed or does not respond in an amount of time.
12. The apparatus of claim 9, wherein the non-responsive memory device comprises a device that has been removed or does not respond in an amount of time.
12. (New) The apparatus of claim 8, wherein the non-responsive memory device comprises a memory device and a switch device.
13. The apparatus of claim 9, wherein the non-responsive memory device comprises a memory device and a switch device.
13. (New) The apparatus of claim 8, wherein the indication of the one or more of the data or the command having not been received by the memory device in the first path comprises failure to receive an acknowledgement message.
14. The apparatus of claim 9, wherein the indication of the one or more of the data or the command having not been received by the memory device in the first path comprises failure to receive an acknowledgement message.
14. (New) The apparatus of claim 8, wherein the destination memory device comprises byte- addressable memory.
15. The apparatus of claim 9, wherein a memory device comprises byte-addressable memory.
15. (New) The apparatus of claim 8, wherein to forward the one or more of data or command to another memory device, the at least one memory device is to use a routing table to determine a next memory device to which to forward the one or more of data or command.
16. The apparatus of claim 9, wherein to forward the one or more of data or command to another memory device, the at least one memory device is to use a routing table to determine a next memory device to which to forward the one or more of data or command.
16. (New) The apparatus of claim 8, wherein to forward the one or more of data or command to another memory device, the at least one memory device is to use a routing table to determine a next memory device to which to forward the one or more of data or command and wherein retransmission of one or more of the data or command using a second path comprises the at least one memory device is to use the routing table to determine a next memory device to which to forward the one or more of data or command along the second path.
17. The apparatus of claim 9, wherein to forward the one or more of data or command to another memory device, the at least one memory device is to use a routing table to determine a next memory device to which to forward the one or more of data or command and wherein retransmission of one or more of the data or command using a second path comprises the at least one memory device is to use the routing table to determine a next memory device to which to forward the one or more of data or command along the second path.
17. (New) A method comprising: determining a receiver memory device to which to send one or more of data or command; causing transmission of one or more of data or command to a destination memory device, the transmission to use a first path from a transmitter to the destination memory device, wherein the first path is to include the receiver memory device and the destination memory device or at least one memory device that is to forward the one or more of data or command to another memory device; and Application No.: 17/220,842Examiner: Glenn Allen AUVE Attorney Docket No.: P120150-C1-C1Art Unit: 2186 4Attorney Docket No.: P120150-C1-C1 based on an indication of the one or more of the data or command having not been received by a memory device in the first path, causing retransmission of one or more of the data or command using a second path, wherein the second path omits a non-responsive memory device, wherein the receiver memory device comprises an integrated component memory and switch device and wherein the at least one memory device comprises an integrated component memory and switch device.
18. A method comprising: 
18. (New) The method of claim 17, wherein the command comprises a command to read or write data and an address.
19. The method of claim 18, wherein the command comprises a command to read or write data and an address.
19. (New) The method of claim 17, wherein the determining a receiver memory device to which to send one or more of data or command is based on a table and wherein the table comprises a routing table that includes one or more of: a device identification (ID), a first peer connection, or a second peer connection.
18. accessing a table to determine a receiver memory device to which to send one or more of data or command
20. The method of claim 18, wherein the table comprises a routing table that includes one or more of: a device identification (ID), a first peer connection, or a second peer connection.
20. (New) The method of claim 17, wherein the non-responsive memory device comprises a device that has been removed or does not respond in an amount of time.
21. The method of claim 18, wherein the non-responsive memory device comprises a device that has been removed or does not respond in an amount of time.
21. (New) The method of claim 17, wherein the indication of the one or more of the data or the command having not been received at the memory device in the first path comprises failure to receive an acknowledgement message.
22. The method of claim 18, wherein the indication of the one or more of the data or the command having not been received at the memory device in the first path comprises failure to receive an acknowledgement message.
22. (New) The method of claim 17, wherein the destination memory device comprises byte- addressable memory.
23. The method of claim 18, wherein a memory device comprises byte-addressable memory.


The claims do have some minor difference as noted above. Mainly, the patent claims include some extra limitations that are not present in the application claims, and therefore the patent claims cover all of the limitations that are in the application claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/ Primary Examiner, Art Unit 2186